Exhibit 10.1
PENSON WORLDWIDE, INC.
2008 RESTRICTED STOCK BONUS INCENTIVE PLAN
I. PURPOSE OF THE PLAN
          This 2008 Restricted Stock Bonus Incentive Plan is intended to promote
the interests of Penson Worldwide, Inc., a Delaware corporation, and provide
further incentive to Plan Participants by giving such persons the option to
elect to receive a portion of any discretionary bonus payment that they may be
entitled to receive during the term hereof in the form of RSUs instead of cash,
subject to the restrictions set forth herein.
          Capitalized terms shall have the meanings assigned to such terms in
the attached Appendix I.
II. ADMINISTRATION OF THE PLAN
          The Plan shall be administered by the Compensation Committee, which
shall have full power and authority, subject to the provisions of the Plan, to
establish such rules as it may deem appropriate for proper administration of the
Plan, to make all factual determinations (including the validity of any
Participation Election Form), to construe and interpret the provisions of the
Plan and to resolve any and all ambiguities hereunder. Subject to the foregoing,
the Chief Executive Officer of the Corporation and his designee(s) shall be
responsible for the day-to-day management of the Plan.
III. PARTICIPATION AND TERMS OF AWARDS
     A. Eligibility.
          The Compensation Committee shall determine, in its sole discretion,
the persons eligible to become Plan Participants, and may also, in its sole
discretion, remove Plan Participants from eligibility to participate in the
Plan.
     B. Participation Election.
          At any time up to 5:00 p.m., Central Time, on an Election Date, any
Plan Participant may, but shall not be required to, elect to participate in the
Plan by completing, executing and delivering to the Chief Executive Officer of
the Corporation or his designee(s) a Participation Election Form, a form of
which is attached hereto as Appendix II. Each submitted Participation Election
Form, or a summary of the election set forth thereon, will then be provided to
the Compensation Committee.
          The Participation Election Form shall state the percentage of each
applicable bonus payment that the Plan Participant elects to receive in the form
of an RSU grant, pursuant to the terms of this Plan, to be received under the
Corporation’s current policies for discretionary bonuses on the next succeeding
Bonus Payment Date; provided, that in no event shall the RSU component of any
such payment be in excess of

 



--------------------------------------------------------------------------------



 



fifty percent (50%) of the Bonus Amount. Any discretionary bonuses will be
awarded, if at all, only in accordance with the then current policies of the
Corporation with respect thereto, and nothing herein or in any Participation
Election Form shall confer upon any Plan Participant the right to receive a
bonus payment on a Bonus Payment Date.
     C. Grant of RSUs.
          For each Plan Participant who executes and delivers a Participation
Election Form, the Compensation Committee will grant an award of RSUs to be
calculated as follows:
1. The Bonus Amount for that discretionary payment will be multiplied by the RSU
Bonus Percentage, resulting in the RSU Bonus Amount.
2. The RSU Bonus Amount will be multiplied by one-hundred thirty percent (130%),
resulting in the RSU Value.
3. The RSU Value will be divided by the Common Stock Fair Market Value,
resulting in the RSU Share Grant Amount.
          Under no circumstances shall any such award include units representing
fractional shares of Common Stock, and in lieu of any such fractional shares the
Plan Participant shall receive the cash value thereof together with the payment
of the cash portion of his or her discretionary bonus payment.
          Upon the grant of an RSU award to a Plan Participant in accordance
with the preceding paragraph, the cash component of such Plan Participant’s
discretionary bonus payment on the Bonus Payment Date shall equal the balance of
the Bonus Amount not allocated to the RSU Bonus Amount, plus the cash value of
any fractional share, as described above.
     D. RSU Vestng.
          All RSUs awarded by the Compensation Committee in accordance with
Section III.C. above shall vest in sixteen (16) successive equal quarterly
installments over the forty-eight (48) months beginning on the Bonus Payment
Date. In addition, all unvested RSUs of a Plan Participant shall immediately
vest in full upon the termination of such Plan Participant’s employment by the
Corporation (or any Subsidiary employing such person) for any reason other than
Cause as well as termination as a result of death or disability (“disability”
meaning the inability of a Plan Participant to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
as determined by the Compensation Committee on the basis of such medical
evidence as the Compensation Committee deems warranted under the circumstances).
Except as set forth in the immediately preceding sentence, the vesting and
forfeiture of all RSU awards in connection herewith shall be as set forth in the
Stock Incentive Plan. Nothing herein shall be deemed an amendment to any term or
provision of the Stock Incentive Plan, and in the case of any inconsistency or
disagreement between any term or

 



--------------------------------------------------------------------------------



 



terms of this Section and any term or terms of the Stock Incentive Plan, the
term or terms of the Stock Incentive Plan shall control. Each agreement
evidencing an award of RSUs as contemplated hereby shall be in substantially the
form attached hereto as Appendix III (with such changes to thereto as the
Compensation Committee may be necessary or appropriate).
     E. Revocation
          Once a Participation Election Form has been completed and submitted,
the election set forth therein shall become binding and may not be revoked by
the Plan Participant.
IV. MISCELLANEOUS
     A. Effective Date and Term of the Plan.
          The Plan shall become effective on June 17, 2008, and shall terminate
on the first anniversary thereof unless terminated earlier by the Compensation
Committee or the Board.
     B. Amendment of the Plan.
          The Compensation Committee or the Board shall have complete and
exclusive power to amend or modify the Plan in any and all respects; provided,
that in no event may the Board or the Compensation Committee amend or modify the
Plan in a manner requiring approval by the stockholders of the Corporation
without obtaining stockholders’ approval.
     C. No Employment/Service Rights.
          Nothing in the Plan or any Participation Election Form shall confer
upon any Plan Participant any right to continue in employment for any period of
specific duration or interfere or otherwise restrict in any way the rights of
the Corporation (or any Subsidiary employing such person) or of the Plan
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s employment at any time for any reason, with or without cause.

 



--------------------------------------------------------------------------------



 



APPENDIX I
DEFINITIONS
The following definitions shall be in effect under the Plan:
A. Bonus Amount means the total dollar amount of a discretionary bonus
determined by the Compensation Committee, if any, on each Bonus Payment Date.
B. Bonus Payment Date means each of the applicable dates on which the
Compensation Committee determines discretionary bonus payments in accordance
with the Corporation’s then current policies for discretionary bonuses, which
will be the date on which awards of RSUs may be granted as contemplated in
Section III.C. above. Bonus Payment Dates will be established by the
Compensation Committee following June 30, 2008, for the period from January 1,
2008 to June 30, 2008, and following December 31, 2008, for the period ending on
December 31, 2008.
C. Board means the board of directors of the Corporation, as such shall be
constituted from time to time.
D. Business Day means a day other than Saturday, Sunday or other day on which
the NASDAQ Stock Market is authorized or required by law to close.
E. Cash Bonus Reduction Amount means the value, in U.S. dollars, by which the
Plan Participant’s discretionary bonus is reduced as a result of the election
made by such Plan Participant on the Participation Election Form. For bonuses
that are paid in a currency other than the U.S. dollar, the dollar value thereof
shall be determined using the conversion rate set forth in the Wall Street
Journal on the date five Business Days immediately preceding the Bonus Payment
Date.
F. Cause means (in addition to any definition given such term in any employment
agreement between the Corporation or a Subsidiary, on the one hand, and the Plan
Participant, on the other hand, which definition is incorporated herein by
reference with respect to such Plan Participant): (i) a conviction or plea of
nolo contendre by the Plan Participant to a felony offense or any crime that
could have an adverse effect on the Corporation or a Subsidiary or on the Plan
Participant’s job performance; or (ii) the Corporation’s good faith
determination that (a) the Plan Participant has engaged in theft, fraud,
embezzlement or dishonest conduct with respect to any property or funds of the
Corporation or a Subsidiary, or of any vendor, partner, employee or customer of
the Corporation or a Subsidiary, or (b) the Plan Participant has engaged in a
significant act of misconduct which has had an adverse effect on the business,
operations, reputation or business prospects of the Corporation or any
Subsidiary.
G. Common Stock means the common stock, par value $0.01 per share, of the
Corporation.
H. Common Stock Fair Market Value shall mean the closing sales price of a

 



--------------------------------------------------------------------------------



 



share of the Corporation’s Common Stock on the Stock Exchange on which such
stock is traded on the trading date immediately preceding the Bonus Payment
Date.
I. Compensation Committee means the compensation committee of the Board, as such
shall be constituted from time to time.
J. Corporation means Penson Worldwide, Inc., a Delaware corporation.
K. Election Date means the last date on which a Participant may elect to
participate in the Plan, which shall be June 17, 2008, with respect to the Bonus
Payment Date during the summer of 2008, and December 14, 2008, with respect to
the Bonus Payment Date during the winter of 2008/2009.
L. Participation Election Form means the document to be completed and signed by
any Plan Participant choosing to participate in the Plan, a form of which is
attached hereto as Appendix II.
M. Plan means the Corporation’s 2008 Restricted Stock Bonus Incentive Plan.
N. Plan Participant means any employee of the Corporation or any Subsidiary that
the Compensation Committee determines, in its sole and absolute discretion,
should be permitted to participate in the Plan.
O. RSU means restricted stock units awarded pursuant to the Corporation’s Stock
Incentive Plan.
P. RSU Bonus Amount means the dollar amount resulting from multiplying the Bonus
Amount by the RSU Bonus Percentage.
Q. RSU Bonus Percentage means the percentage selected by a Plan Participant as
the portion of a discretionary bonus to be paid in RSUs, as set forth on such
Plan Participant’s Participation Election Form.
R. RSU Share Grant Amount means the number of shares of the Corporation’s Common
Stock to be covered by an RSU grant as part of a discretionary bonus.
S. RSU Value means the dollar amount derived by multiplying the RSU Bonus Amount
by one-hundred thirty percent (130%).
T. Stock Exchange means the NASDAQ Stock Market, the American Stock Exchange or
the New York Stock Exchange.
U. Stock Incentive Plan means the Corporation’s Amended and Restated 2000 Stock
Incentive Plan.
V. Subsidiary means any corporation (other than the Corporation), limited
liability company, partnership or other entity in an unbroken chain of such
entities beginning with the Corporation, provided each such entity (other than
the last in such chain) in the unbroken chain owns, at the time of the
determination, stock or

 



--------------------------------------------------------------------------------



 



other equity interests possessing fifty (50) percent or more of the total
combined voting power of all classes of equity interests in one of the other
entities in such chain.

 



--------------------------------------------------------------------------------



 



APPENDIX II
U.S. EMPLOYEE PARTICIPATION ELECTION FORM
This Participation Election Form is being submitted by the undersigned in
accordance with the 2008 Restricted Stock Bonus Incentive Plan (the “Plan”) of
Penson Worldwide, Inc. (the “Corporation”).
Capitalized terms used but not defined herein shall have the meaning set forth
in the Plan, a copy of which has been provided to each Plan Participant. In case
of any inconsistency or disagreement between the term(s) of this Participation
Election Form or the Plan, the term(s) of the Plan shall control.
Plan Participant should complete a separate Participation Election Form for each
Bonus Payment to be received under the Plan.
     Plan Participant and Election Information
Name of Plan Participant:                                         
Bonus Payment Date to which this election applies (circle one):
For Period Ending June 30, 2008
For Period Ending December 31, 2008
RSU Bonus Percentage:                      %. (This is the percentage amount of
the referenced discretionary bonus that the Plan Participant would like the
Compensation Committee to pay in the form of an RSU grant, which may not to
exceed fifty percent (50%) of the Bonus Amount, as defined in the Plan.
Tax Withholding: Required tax withholding with respect to delivery of shares of
Common Stock upon each vesting date of RSUs received pursuant to this election
shall be paid in cash or the withholding of shares, as elected below:
     Cash                          Share Withholding                      (check
one)
The foregoing election cannot be changed once made with respect to each covered
Bonus Payment.
This Agreement, including the Plan, and any agreement between the Corporation
and the Plan Participant with respect to RSUs that may be granted in connection
herewith, constitute the entire agreement between the Plan Participant and the
Corporation relating to this subject matter. No other prior or contemporaneous
agreements, promises, representations, covenants, warranties, or any other
undertaking whatsoever respecting such matters shall be deemed in any way to
exist or to bind the Corporation or the Plan Participant. The Plan Participant
acknowledges and agrees that he or she has not executed this Participation
Election Form in reliance on any such other agreement, promise, representation,
covenant, warranty, or undertaking.

 



--------------------------------------------------------------------------------



 



By signing and dating below, the Plan Participant acknowledges and agrees that
he or she has read and agrees to the terms of the Plan and this Participation
Election Form as set forth above.
Plan Participant

         
 
             
 
       
Date:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



APPENDIX III
FORM OF PENSON WORLDWIDE, INC.
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT
RECITALS
          A. The Board has adopted the Plan for the purpose of retaining the
services of selected Employees and consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).
          B. The Participant is to render valuable services to the Corporation
(or a Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to the Participant under the
Stock Issuance Program.
          C. All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
1. Grant of Restricted Stock Units. The Corporation hereby awards to the
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
following the vesting date of that unit. The number of shares of Common Stock
subject to the awarded Restricted Stock Units, the applicable vesting schedule
for those shares, the dates on which those vested shares shall become issuable
to the Participant and the remaining terms and conditions governing the award
(the “Award”) shall be as set forth in this Agreement.
AWARD SUMMARY

     
Award Date:
                      , 200___
 
   
Number of Shares Subject to Award:
  [NUMBER] shares of Common Stock (the “Shares”)
 
   
Vesting Schedule:
  The Shares shall vest in sixteen (16) successive equal quarterly installments
upon the Participant’s completion of each three (3)-month period of Service over
the forty-eight (48) months measured from                     , 200__. However,
one or more Shares may be subject to accelerated vesting in accordance with the
provisions of Paragraph 5 of this Agreement.

 



--------------------------------------------------------------------------------



 



     
Issuance Schedule
  The Shares in which the Participant vests in accordance with the foregoing
Vesting Schedule will be issuable on such date following vesting as determined
by the Plan Administrator but in no event later than March 15 of the year
following the year in which the Shares vest. The issuance of the Shares shall be
subject to the Corporation’s collection of the applicable Withholding Taxes. The
procedures pursuant to which the applicable Withholding Taxes are to be
collected are set forth in Paragraph 7 of this Agreement. In no event shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued pursuant to the Award shall, to the extent necessary, be
rounded down to the next whole share in order to avoid the issuance of a
fractional share.

2. Limited Transferability. Prior to actual receipt of the Shares which vest
hereunder, the Participant may not transfer any interest in the Award or the
underlying Shares. Any Shares which vest hereunder but which otherwise remain
unissued at the time of the Participant’s death may be transferred pursuant to
the provisions of the Participant’s will or the laws of inheritance. The
Participant may also direct the Corporation to issue the stock certificates for
any Shares which in fact vest and become issuable under the Award during his or
her lifetime to one or more designated family members or a trust established for
the Participant and/or his or her family members. The Participant may make such
a certificate directive at any time by filing the appropriate form with the Plan
Administrator or its designee.
3. Cessation of Service. Except as set forth in Paragraph 5 below, should the
Participant cease Service for any reason prior to vesting in one or more Shares
subject to this Award, then the Award will be immediately cancelled with respect
to those unvested Shares, and the number of Restricted Stock Units will be
reduced accordingly. The Participant shall thereupon cease to have any right or
entitlement to receive any Shares under those cancelled units.
4. Stockholder Rights. The holder of this Award shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares subject
to the Award until the Participant becomes the record holder of those Shares
following their actual issuance upon the Corporation’s collection of the
applicable Withholding Taxes.
5. Accelerated Vesting.
a) Change in Control.
(1) Should a Change in Control occur during the Participant’s period of Service,
then this Award shall automatically accelerate in full so that this each
Restricted Stock Units subject to this Award shall, immediately prior to the
consummation of the Change in Control, vest, and the shares of Common Stock
subject to those

 



--------------------------------------------------------------------------------



 



units shall be issued as fully-vested shares.
(2) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
b) Termination of Employment. Any unvested portion of this Award shall
immediately vest in full upon the termination of the Participant’s employment by
the Corporation (or any Subsidiary employing such person) for any reason other
than Cause as well as termination as a result of death or disability
(“disability” meaning the inability of a Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment as determined by the Compensation Committee of the Board
acting as Plan Administrator on the basis of such medical evidence as the
Compensation Committee deems warranted under the circumstances).
6. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in order to reflect such change and thereby
preclude a dilution or enlargement of benefits hereunder.
7. Collection of Withholding Taxes.
a) Until such time as the Corporation provides the Participant with notice to
the contrary, the Corporation shall collect the federal, state and local income
taxes , as well as the employee portion of the FICA taxes (Social Security and
Medicare) required to be withheld with respect to the issuance of the vested
Shares hereunder either through (i) receipt of cash from the Participant, either
via direct payment or payroll withholding (in the discretion of the
Corporation), or (ii) an automatic Share withholding procedure pursuant to which
the Corporation will withhold, at the time of such issuance, a portion of the
Shares with a Fair Market Value (measured as of the issuance date) equal to the
amount of those taxes (the “Share Withholding Method”), as elected by the
Participant; provided, however, that the amount of any such tax withholding
shall not exceed the amount necessary to satisfy the Corporation’s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes that are applicable to supplemental taxable
income. The Participant shall be notified in writing in the event such Share
Withholding Method is no longer available.

 



--------------------------------------------------------------------------------



 



b) Should any Shares be issued at a time when the Share Withholding Method is
not available, or should Participant elect the option first listed below, then
the federal, state and local income taxes required to be withheld with respect
to those Shares shall be collected from the Participant through the
Participant’s delivery of his or her separate check payable to the Corporation
or consent to payroll withholding in the amount of such Withholding Taxes (in
the discretion of the Corporation).
8. Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and the
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any Stock Exchange on which the Common Stock may
be listed for trading at the time of such issuance.
9. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Except to the extent electronic
notice is expressly authorized hereunder, any notice required to be given or
delivered to the Participant shall be in writing and addressed to the
Participant at the address indicated below the Participant’s signature line on
this Agreement. All notices shall be deemed effective upon personal delivery or
electronic delivery to the extent authorized hereunder or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
10. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and the
Participant, the Participant’s assigns, the legal representatives, heirs and
legatees of the Participant’s estate and any beneficiaries of the Award
designated by the Participant.
11. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.
12. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Texas without resort to
that State’s conflict-of-laws rules.
13. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining the Participant)
or of the Participant, which rights are hereby expressly reserved by each, to

 



--------------------------------------------------------------------------------



 



terminate the Participant’s Service at any time for any reason, with or without
cause.
          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first indicated above.

            PENSON WORLDWIDE, INC.
      By:         Title:    

            [NAME]           Signature:       Address:            

 



--------------------------------------------------------------------------------



 



         

APPENDIX A
DEFINITIONS
          The following definitions shall be in effect under the Agreement:
A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.
B. Award shall mean the award of restricted stock units made to the Participant
pursuant to the terms of this Agreement.
C. Award Date shall mean the date the restricted stock units are awarded to the
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
D. Board shall mean the Corporation’s Board of Directors.
E. Cause shall have the meaning given such term in the Corporation’s 2008
Restricted Stock Bonus Incentive Plan.
F. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

  (i)   a merger, consolidation or reorganization approved by the Corporation’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and substantially in the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,     (ii)   any stockholder-approved transfer or other
disposition of all or substantially all of the Corporation’s assets, or    
(iii)   the acquisition, directly or indirectly by any person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
recommends such stockholders to accept.

G. Code shall mean the Internal Revenue Code of 1986, as amended.
H. Common Stock shall mean shares of the Corporation’s common stock.
I. Corporation shall mean Penson Worldwide, Inc., a Delaware corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Penson

 



--------------------------------------------------------------------------------



 



Worldwide, Inc. which shall by appropriate action adopt the Plan.
J. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
K. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

  (i)   If the Common Stock is at the time traded on a Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
at the close of regular hours trading (i.e., before after-hours trading begins)
on the Stock Exchange on the date in question, as such price is reported by the
Stock Exchange. If there is no closing selling price for the Common Stock on the
date in question, then the Fair Market Value shall be the closing selling price
on the last preceding date for which such quotation exists.     (ii)   If the
Common Stock is not at the time listed on any Stock Exchange, then the Fair
Market Value shall be determined by the Plan Administrator after taking into
account such factors as the Plan Administrator shall deem appropriate.

L. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.
M. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.
N. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
O. Plan shall mean the Corporation’s 2008 Restricted Stock Bonus Incentive Plan,
as amended and restated.
P. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
Q. Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, the Participant shall be deemed to
cease Service immediately upon the occurrence of the either of the following
events: (i) the Participant no longer performs services in any of the foregoing
capacities for the Corporation (or any Parent or Subsidiary) or (ii) the entity
for which the Participant performs such services ceases to remain a Parent or
Subsidiary of the Corporation, even though the Participant may

 



--------------------------------------------------------------------------------



 



subsequently continue to perform services for that entity.
R. Stock Exchange shall mean the NASDAQ Stock Market, the American Stock
Exchange or the New York Stock Exchange.
S. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
T. Withholding Taxes shall mean (i) the employee portion of the federal, state
and local employment taxes required to be withheld by the Corporation in
connection with the vesting of the shares of Common Stock under the Award and
(ii) the federal, state and local income taxes required to be withheld by the
Corporation in connection with the issuance of those vested shares.

 